internal_revenue_service number release date index number -------------- ----------------------------------------------------- -------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-106771-11 date date legend legend x -------------------------------------------------- -------------------------- state d1 d2 d3 ------------------ ------------------- ---------------- ------------------ y -------------------------------------------------- ------------------------------- dear ----------------- this responds to the letter dated date and related correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code acode for an inadvertent termination of s election the information submitted states that x was organized under the laws of state on d1 x elected to be treated as an s_corporation the internal_revenue_service facts plr-106771-11 accepted the election effective d2 on d3 x transferred a portion of the x stock to y an s_corporation x and its shareholders were unaware of the fact that y was an ineligible shareholder and did not intend the s election of x to terminate immediately after the discovery of the error x took remedial action by having y distribute its x stock to its individual shareholders so that all of the shareholders of x were again eligible shareholders additionally x and its shareholders agree to make any adjustments required by the commissioner consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken - a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary plr-106771-11 sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner conclusion based solely upon the facts submitted and the representations made we conclude that x’s s election terminated on d3 we further conclude that the termination of x’s s election constituted an inadvertent termination within the meaning of sec_1362 under sec_1362 x will be treated as an s_corporation from d3 and thereafter provided that x’s s election was otherwise valid and has not otherwise terminated under sec_1362 this ruling is contingent upon x and all its shareholders treating x as having been an s_corporation for the period beginning d3 and thereafter except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter_ruling will be sent to your authorized representative sincerely laura c fields laura c fields acting senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes
